Citation Nr: 1219108	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to February 1949, from October 1950 to September 1951, and from June 1954 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2007 rating decision denied entitlement to service connection for tinnitus, bilateral hearing loss, and posttraumatic stress disorder (PTSD).  A notice of disagreement was filed in January 2008.  In a January 2009 rating decision, the RO granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, and granted entitlement to service connection for hearing loss, left ear, assigning a noncompensable rating, both effective August 4, 2006.  A statement of the case was issued in January 2009 with regard to hearing loss, right ear, and PTSD.  In a March 2012 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective August 4, 2006.  A substantive appeal was received in January 2009 with regard to the hearing loss, right ear, issue.  The grant of service connection for tinnitus, hearing loss, left ear, and PTSD constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

In October 2008, the Veteran underwent a VA audiological examination.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and a moderate to moderately-severe sensorineural hearing loss in the left ear.  The examiner stated that there were no audiometric test results in the claims folder before 1961.  The examiner stated that because there were no hearing evaluations for these time periods, it could not be ascertained whether the Veteran's hearing loss began during active duty periods or between active duty periods when he was a brick layer.  The examiner only referenced July 1961 and May 1972 evaluations.  Due to the evidence, the examiner could not state that the Veteran's hearing loss began in the military, but found that the Veteran's left ear hearing was aggravated by military noise exposure.  

The evidence of record contains multiple examination reports and reports of medical history dated in February 1946, March 1946, February 1949, October 1950, September 1951, April 1952, June 1954, July 1961, April 1963, January 1964, November 1967, July 1971, and May 1972.  The examination reports dated in February 1946 through June 1954 contain whispered voice testing.  While the whispered voice test is not a valid assessment of hearing at the time of entrance or discharge, this was the customary test used during that period.  Thus, the examiner was incorrect in stating that there were no hearing evaluations conducted for these time periods, and it is not clear whether the examiner considered these findings in formulating an opinion.  The examination reports dated from July 1961 contain audiometric test results.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  It is not clear whether the examiner considered the converted audiometric readings.  

In November 2011, the Veteran underwent a VA audiological examination.  The examiner checked the 'Yes' box stating that the Veteran's hearing loss is at least as likely as not caused by or a result of an event in military service.  The examiner, however, did not provide a rationale, and stated the belief that the examination was conducted for purposes of an increased rating.  The RO, however, referenced this examination report in the March 2012 supplemental statement of the case addressing the issue on appeal.  

In light of the fact that the October 2008 VA examiner may not have considered the entirety of the service treatment records; that the VA examiner did not provide an etiological opinion using the 'at least as likely as not' standard; that it is not clear that the examiner considered converted audiological findings; and, that the November 2011 VA examiner provided a positive etiological opinion without rationale, the Board has determined that the Veteran should be afforded a new VA examination to assess the nature and etiology of his hearing loss, right ear.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an appropriate VA examination to determine the etiology of his hearing loss, right ear.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner and a nexus opinion must be offered regarding the etiology of the Veteran's hearing loss, right ear.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  All testing, to include an audiogram, must be performed.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that hearing loss, right ear, had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  The examiner must reconcile any opinion with the service treatment records, lay statements pertaining to hearing loss symptomatology, and post-service treatment records and examination reports.  

The examiner is notified that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



